Civilian pay; Civil Service retirement; computation of annuity; credit for wartime Merchant Marine service. — On January 22,1982 the court entered the following order:
This civilian pay case comes before the court on a stipulation of settlement filed January 13, 1982, duly executed by plaintiff and by counsel of record for the parties.
In this litigation plaintiff, who retired from United States government service in 1974, seeks the additional retirement compensation which would result were he to receive credit, in the computation of his annuity, for the period of *794June 1, 1943 to May 22, 1946 during which he served in the United States Merchant Marine. Retirement credit for plaintiffs wartime United States Merchant Marine service was denied in the computation of his annuity by the Bureau of Retirement, Insurance and Occupational Health, Civil Service Commission.
In settlement of this litigation, the parties stipulate judgment be entered in favor of plaintiff for $6,912.10 in back civil service retirement pay up to January 1, 1982 and that his retirement records be corrected so as to give plaintiff credit for his United States Merchant Marine service in future annuity calculations.
Accordingly, in accordance with the settlement reached by the parties, it is ORDERED:
(1) Judgment of $6,912.10 is entered in favor of plaintiff for back civil service retirement pay up to January 1, 1982; and
(2) Plaintiffs retirement records shall be corrected to give plaintiff three years credit for his wartime United States Merchant Marine service in future annuity calculations.